UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7162


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

WILLIE BRIAN WILLIAMS,

                      Defendant – Appellant.




Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:08-cr-00112-TSE-1; 1:11-cv-00220-TSE)


Submitted:   February 9, 2012             Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Brian Williams, Appellant Pro Se. Julie Jackson Allen,
Marc Harry Pachon, OFFICE OF THE UNITED STATES ATTORNEY, Jack
Hanly, Assistant United States Attorney, Jeffrey L. Shih,
Special Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Willie      Brian     Williams         seeks       to    appeal       the    district

court’s order dismissing his unauthorized successive 28 U.S.C.A.

§ 2255 (West Supp. 2011) motion for lack of jurisdiction.                                          The

order is not appealable unless a circuit justice or judge issues

a    certificate        of    appealability.                 28    U.S.C.      § 2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the     merits,      a    prisoner          satisfies      this       standard      by

demonstrating         that     reasonable             jurists      would       find        that    the

district       court’s       assessment       of       the    constitutional              claims    is

debatable      or     wrong.         Slack    v.       McDaniel,         529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and    that       the    motion      states       a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at    484-85.         We     have    independently            reviewed         the    record       and

conclude       that    Williams       has    not        made      the    requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

               Additionally, we construe Williams’s notice of appeal

and    informal       brief     as    an     application           to    file     a       second    or

                                                  2
successive § 2255 motion.       United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).        In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) newly discovered evidence that would be

sufficient to establish by clear and convincing evidence that no

reasonable factfinder would have found the movant guilty of the

offense; or (2) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review.       28 U.S.C.A. § 2255(h)(1)-(2).            Williams’s

claims do not satisfy either of these criteria.              Therefore, we

deny authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3